Order entered September 17, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00856-CV

                 IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-15158

                                         ORDER
       We GRANT appellant’s September 2, 2014 motion to substitute counsel. We DIRECT

the Clerk of this Court to substitute Justin W. Low as counsel for appellant in the place of

Lawrence Friedman and LeAnn Diamond.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE